Citation Nr: 0738589	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-13 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Whether the August 22, 1950 rating decision was clearly 
and unmistakably erroneous (CUE) in denying entitlement to 
service connection for  stomach condition, possibly ulcers.

2.  Entitlement to an effective date earlier than March 21, 
1995, for entitlement to service connection for 
cholecystectomy residuals.

3.  Entitlement to the assignment of an initial rating higher 
than 30 percent for cholecystectomy residuals.


REPRESENTATION

Appellant represented by:	Thomas P. Higgins, Attorney




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from September 1944 to March 
1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Roanoke, 
Virginia, which granted service connection for 
cholecystectomy residuals and assigned an initial rating of 
10 percent, effective March 21, 1995.  An August 2005 rating 
decision granted service connection for a cholecystectomy 
abdominal scar, and assigned a 10 percent rating effective 
March 21, 1995.

In December 2005, the veteran claimed that an August 1950 
rating decision was clearly and unmistakably erroneous.  In 
February 2006, the RO received the veteran's Notice of 
Disagreement with the initial 10 percent rating, wherein he 
asserted that his residuals should have been rated at least 
at 30 percent disabling.    

In a March 2006 Decision Review Officer decision increased 
the rating for the cholecystectomy residuals to 30 percent, 
effective March 21, 1995.  Although 30 percent is the maximum 
schedular rating for the cholecystectomy residuals, 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7318 (2007), there is no 
evidence that the veteran has withdrawn his appeal of the 
initial rating, and his substantive appeal also requests 
extra-schedular consideration.  Thus, the decision below will 
address the issue of the initial rating for the 
cholecystectomy residuals.

For good cause shown, the Board advanced his case on the 
docket.  See 38 U.S.C.A. § 7107 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.900(c) (2007).



FINDINGS OF FACT

1.  An August 1950 rating decision which denied entitlement 
to service connection for a "stomach condition, possibly 
ulcers" was supported by the evidence then of record and was 
consistent with the law and regulations then in effect.

2.  The veteran's claim to reopen the issue of entitlement to 
service connection for a stomach disorder, now classified as 
residuals of a cholecystectomy, was presented not prior to 
March 21, 1995.

3.  The veteran's cholecystectomy residuals are not 
manifested by a marked impact on employment or frequent 
hospitalization.


CONCLUSIONS OF LAW

1.  The August 1950 rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.77, 3.80, 3.95 (1949); § 3.105(a) 
(2007).

2.  The requirements for an effective date prior to March 21, 
1995, for a grant of entitlement to service connection for 
cholecystectomy residuals are not met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.151, 3.155, 3.159, 3.400 (2007).

3.  The requirements for the assignment of an initial rating 
higher than 30 percent for cholecystectomy residuals have not 
been met.   38 U.S.C.A. §§ 1155, 5103, 5103A 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code (DC) 7318 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

CUE Claim

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
became law in November 2000.  Given the parameters of the law 
surrounding CUE claims, however, the duties to notify and 
assist imposed by the VCAA are not applicable where CUE is 
claimed in prior RO decisions.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).  

Governing Law and Regulation

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).  To establish a valid CUE claim, a veteran must 
show that either the correct facts, as they were known at the 
time, were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).  The 
veteran must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. 
App. 412, 418 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell, 3 Vet. App. at 313-14.

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error. Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  If the 
error alleged is not the type of error that, if true, would 
be CUE on its face; if the veteran is only asserting 
disagreement with how the RO evaluated the facts before it; 
or if the veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim must be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Further, VA's 
failure in the duty to assist cannot constitute CUE.  Cook v. 
Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

The veteran asserts that the rating board committed clear and 
mistakable error by applying an incorrect legal standard in 
the April 1950.  Specifically, the RO determined that proof 
of a diagnosis of a disorder or disease within one year of 
service was required for service connection, rather than 
evidence that a disorder or disease manifested to a degree of 
10 percent.

Analysis

In October 1949, the RO received the veteran's formal claim 
of entitlement to service connection for a "stomach 
condition: 1945 (possibly ulcers)."  The RO encountered 
difficulty obtaining all of the veteran's pertinent medical 
records from the outset.  Service medical records in the 
claim file at the time his claim was received were negative 
for any entries related to complaints, findings, or treatment 
for stomach related disorders.  A June 1945 entry noted an 
admission for nasopharyngitis.

The March 1946 Report Of Examination For Discharge notes the 
veteran's 1945 treatment for malaria in the Philippine 
Islands.  No pertinent complaints or abnormalities are noted.  
The examiner assessed the veteran's abdominal wall and 
viscera as normal.  He was assessed as physically fit for 
discharge.

VA records from January 1947 note the veteran's report of an 
18 day history of right upper quadrant pain.  Examination 
revealed abdominal tenderness of the right upper quadrant.  
The diagnosis was hepatitis.  

A VA July 1947 summary notes the veteran's May 1947 admission 
after his presentation with complaints of severe epigastric 
pain over the prior five to six months, which was relieved by 
alkalin and food ingestion.  He also reported a burning 
sensation in the epigastrium and frequent nausea but no 
actual vomiting.  A tentative diagnosis of duodenal ulcer was 
entered at admission.  He was treated with sedation, 
antispasmodics, and alkalin therapy.  The veteran's symptoms 
improved with the treatment, but an upper GI series failed to 
reveal the presence of gastric or duodenal ulcers.  He was 
discharged symptom-free, and the final diagnosis was an acute 
exacerbation of chronic gastritis.

The veteran was admitted to a VA facility again in November 
1947.  The summary notes that the appellant underwent a 
cholecystectomy approximately five months earlier, and that 
his symptoms had recurred several times afterwards.  The 
veteran reported he was awakened by the sudden onset of 
epigastric pain involving the entire abdomen, followed by 
vomiting and nausea.  At discharge from the hospital the 
veteran was diagnosed with acute severe nasopharyngitis and 
acute severe gastritis.

In response to the RO's development efforts, the veteran's 
private physician submitted a VA Form 10-2614 in November 
1949.  It noted that, in July 1947, the veteran complained of 
pain over the epigastrium, nausea, vomiting, and occasional 
diarrhea.  He denied hematemesis or melena.  Examination 
revealed hypertrophied tonsils, and examination of the 
abdomen revealed tenderness over the epigastrium.  The gall 
bladder did not visualize on a gall bladder visualization.  
In late July 1947, a cholecystectomy was performed.  The 
pertinent diagnosis on discharge was chronic cholecystectomy.

In a January 1950 letter, E. Colon-Yordan, M.D., noted that 
the veteran was discharged from service in April 1946, and 
that he was hospitalized on several occasions for complaints 
of nausea and vomiting.  In November 1946, a cholecystectomy 
was performed.  In May 1947, he was seen at Damas Hospital 
with complaints of epigastric pain and nausea.  An upper 
gastrointestinal series in July 1947 led to a diagnosis of 
chronic gastritis.  Chronic gastritis was again diagnosed 
following a November 1947 hospitalization. 

The veteran informed the RO that he was treated for stomach 
related complaints during his active service, including one 
occasion while aboard a Naval vessel.  The RO was unable to 
obtain records to confirm the veteran's assertion, despite 
repeat attempts to do so.  

In a January 1950 affidavit, Mr. [redacted] avowed that he served 
with the veteran in Hawaii from December 1945 to March 1946 
and, during that period, the veteran frequently complained of 
severe stomach pain.  At times, the pain caused the veteran 
to grip his stomach, bend forward, and become short of 
breath.  He also stated he saw the veteran vomit on numerous 
occasions, and that the veteran had to be hospitalized while 
they were being transported to Puerto Rico by ship.

Mr. [redacted] submitted a March 1950 affidavit, in which he 
avowed that he knew the veteran while they were in the 
Philippine Islands from July 1945 to March 1946.  The veteran 
frequently complained of stomach pain, and he also had 
frequent visits to sick call.

In response to the RO's inquiry, the U.S. Army adjutant 
general verified that those individuals and the veteran were 
assigned to the same location for at least brief periods of 
time in 1945.

The August 1950 rating decision noted the veteran's post-
service treatment as set forth above, but the veteran's 
service records noted no complaints or treatment for stomach 
related symptoms.  Further, the separation examination noted 
the veteran's stomach as normal.  The decision determined 
that, in the absence of evidence of complaint or treatment 
during service for a stomach condition, there was no basis 
for a grant of service connection.  The decision then noted 
that service connection for a duodenal ulcer required a 
diagnosis of the disorder within one year of separation from 
active service, yet the initial diagnosis of duodenal ulcer 
was subsequently changed to gastritis after a hospital 
workup, and the diagnosis was not offered again.

An August 1950 RO letter informed the veteran of the 
decision, and there is no issue or dispute as to whether he 
received it.  He did not appeal the decision, and it became 
final and binding on him in accordance with applicable law.  
Thus, as set forth above, it is only via a claim of CUE that 
it may be revisited.

In addition to the assertions in his notice of disagreement, 
the veteran asserted in his substantive appeal that, besides 
misstating the legal standard, was the disorder compensably 
disabling versus a firm diagnosis, the August 1950 rating 
decision was clearly and unmistakably erroneous in 
determining there was no evidence of complaints or treatment 
in service.  It is asserted that there was medical and lay 
evidence that the veteran's gall bladder was removed to treat 
a continuity of severe epigastric pain and nausea that began 
during service, and that the pertinent evidence was in the 
post-service discharge summaries of his in-patient treatment.

The Board finds that there was no CUE in the rating 
authority's August 1950 determination.  The legal standard 
the RO applied to the veteran's claim was essentially the 
same as the one currently applied.  See 38 C.F.R. §§ 3.77, 
3.80, 3.95 (1949).  There had to be evidence, medical or lay, 
that the disorder in question was incurred in service or 
otherwise causally related to the veteran's service.

There is no evidence that the correct facts as they were 
known at that time were not before the rating authority.  The 
only evidence before the rating authority in 1950 that the 
veteran may have received in-service treatment for his 
stomach-related symptoms were the lay affidavits of the noted 
persons who stated they served with him.  There was no 
competent evidence showing in-service treatment.  While the 
August 1950 rating decision did not reference the lay 
statements, they were clearly of record and known to the 
rating authority, as indicated by the action to verify that 
the persons were in fact assigned to the same locality as the 
veteran at the time they claimed.  The reasonable inference 
supported by the evidence is that the rating authority 
accorded more weight to the state of the service medical 
records-which were negative for stomach complaints, the 
examination at discharge, and the clinical findings of the 
veteran's post-service treatment, than the lay statements of 
the veteran's fellow soldiers.  Their statements were 
probative only to the extent that they observed the veteran 
exhibit or complain of stomach problems at that particular 
point in time.  They would not have been competent evidence 
that the appellant had a chronic stomach disorder in-service.

There also is the fact that the medical evidence before the 
rating authority noted diagnoses of an acute disorder.  While 
they noted the veteran's complaints, the post-service 
discharge summaries noted no complaints or history from the 
appellant that he experienced similar symptoms during his 
active service.  None of the medical reports of record in 
1950 noted any causal relationship between the veteran's then 
current symptoms and his active service.  Thus, the veteran's 
assertions constitute an effort to reweigh the evidence then 
of record.  That does not prove CUE.  A similar finding 
applies to the opinion of the independent medical examiner, 
Dr. Bash which was not received by VA until March 2005, 
almost 55 years after the rating decision in question.

In his report, Dr. Bash opined that the pain the veteran had 
in service was likely the first sign of his chronic gall 
bladder problem.  Dr. Bash clearly bases his opinion that 
there was in-service evidence of abdominal pain on the lay 
statements, as he connects them with the post-service medical 
evidence to support his opinion.  It was entirely appropriate 
for Dr. Bash to accord probative weight to the lay 
statements, but it was not legally required that the rating 
authority accord similar weight to those statements in 1950.

The Board further finds that there was no CUE in the rating 
authority determining that service connection on a 
presumptive basis was not shown by the evidence of record.  
Even if it was incorrect to state that a firm diagnosis was 
required, the factual state of the record is that the veteran 
did not manifest a disorder or disease that was subject to 
presumptive service connection.  In August 1950 there was no 
competent evidence that the veteran presented competent 
evidence of compensably disabling ulcer disorder within one 
year of separation from active duty, and gall bladder 
disorders were not then on the list of diseases subject to 
service connection on a presumptive basis.  See 38 C.F.R. 
§§ 3.80, 3.85 (1949).  Accordingly, while the veteran was 
treated for his gall bladder symptoms within six months of 
his discharge from active service, it was not a presumptive 
disorder.  Further, none of the medical authorities who 
treated the veteran after discharge opined or noted that 
there was chronicity of his symptomatology from his active 
service up to his treatment that started in 1947.

Thus, there is no basis for a finding of CUE in the August 
1950 rating decision.  38 C.F.R. § 3.105(a).

Effective Date

VCAA

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
April 2006 of the information and evidence needed to 
substantiate and complete a claim for an increased rating 
and how effective dates are determined, to include notice of 
what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
See 38 C.F.R. § 3.159.  VA informed him of the need to 
submit all pertinent evidence in his possession.  While the 
veteran may not have received full notice prior to the 
initial decision, after notice was provided he was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims.  The claims were readjudicated in a January 
2007 statement of the case.  The veteran was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.

Governing Law and Regulation

In the absence of CUE in the August 1950 rating decision, 
the effective date of the veteran's grant of service 
connection is determined by the applicable regulatory 
criteria.  As concerns awards following an application to 
reopen a previously denied claim on the basis of new and 
material evidence, if an allowance is made on evidence other 
than service department records, and the application is 
received after final disallowance, the effective date is the 
date of receipt of new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(ii), which is the 
same as the general rule for reopened claims.  See 38 C.F.R. 
§ 3.400(r).

There is no indication in the claims file that the veteran 
disputes how the April 2005 rating decision determined his 
effective date, hence explaining the submission of a motion 
that the August 1950 rating decision was clearly and 
unmistakably erroneous.  The 2005 rating decision based the 
assigned effective date on the date his claim to reopen was 
received, i.e., March 21, 1995.  Prior to that submission 
the claims file does not reveal evidence of an earlier 
claim, and certainly, there was no evidence that entitlement 
arose prior to that date.  In this latter context, the Board 
observes by law service connection requires evidence of the 
disorder in-service, evidence of a current disability, and 
competent evidence linking the disorder to service.  
38 U.S.C.A. § 1110 (West 2002).  At best, this was not 
received prior to the March 2005 submission of a report from 
Dr. Bash, that is, years after the currently assigned date, 
and years after receipt of the March 1995 claim.  Thus, 
entitlement to an effective date prior to March 21, 1995, is 
not in order.  38 C.F.R. § 3.400.



Initial Rating

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's post-operative gall bladder 
residuals.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as 'staged' 
ratings.  Fenderson, 12 Vet. App. At 126.



Analysis

The maximum rating for removal of the gall bladder is 30 
percent.  38 C.F.R. § 4.114, DC 7318.  As already noted, the 
veteran was assigned an initial rating of 30 percent as of 
March 1995, the date his entitlement arose.  Thus, there is 
no basis for a higher rating under the rating schedule.  The 
RO determined that the veteran's disability did not present 
such an exceptional disability picture so as to merit 
submission for extra-schedular consideration.


Extra-Schedular Consideration

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extra-schedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998).  Further, where the RO 
has considered the issue of an extra-schedular rating and 
determined it inapplicable, the Board is not specifically 
precluded from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) for an extra-schedular rating.  Bagwell v. Brown, 
9 Vet. App. at 339.

Analysis

The veteran has not submitted any evidence that the rating 
schedule is inadequate to address his post-operative gall 
bladder residuals or that his disability picture is 
exceptional.  There is no evidence that his post-operative 
gall bladder residuals have a marked impact on his 
employment, or that he has experienced frequent 
hospitalization as a result.

Thus, the Board finds no basis on which to disagree with the 
RO's determination that the veteran's disability picture is 
not unusual or exceptional so as to merit a referral to the 
Under Secretary for Benefits, or the Director, Compensation 
and Pension Service, for extra-schedular consideration.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).


ORDER

An August 1950 rating decision was not clearly and 
unmistakably erroneous in denying entitlement to service 
connection for a "stomach condition, possibly ulcers."

Entitled to an effective date earlier than March 21, 1995, 
for entitlement to service connection for cholecystectomy 
residuals is denied. 

Entitlement to the assignment of an initial rating higher 
than 30 percent for cholecystectomy residuals is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


